69 N.Y.2d 1036 (1987)
Richard N. Weissman, Appellant,
v.
Sophie Mertz et al., Defendants, and Stanley A. Unger et al., Respondents.
Court of Appeals of the State of New York.
Decided June 11, 1987.
Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that it does not lie as of right from the order of reversal, absent a dissent by at least two Justices or the direct involvement of a substantial constitutional *1037 question (CPLR 5601, as amended by L 1985, ch 300, § 1; see, CPLR 5514 [a]).